DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-8 and 10-20 and the cancellation of claim 9 filed February 22, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the braking element being “wedge-shaped” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In regards to claim 1, line 11, the phrase “the longitudinal face rotary latch” should be changed to “a longitudinal face of the rotary latch.”
In regards to claim 8, line 2, the phrase “wherein a braking face is formed on a longitudinal face of the ratchet arm” should be changed to “wherein the longitudinal face is a face of the ratchet arm, on which the braking face is formed.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal face" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 8, the relationship between the “braking face” and the “longitudinal face” recited in claim 8 and the “braking face” and the “longitudinal face” recited in claim 1 is unclear from the claim language.  It is understood from the specification that the “braking face” of claim 8 is equivalent to the “braking face” of claim 1, and that the “longitudinal face” of claim 8 is equivalent to the “longitudinal face” of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 17, the metes and bounds of the phrase “wedge-shaped” cannot be determined from the claim language.  Specifically, the word “wedge” does not evoke a specific structure or shape, and therefore, the recited shape of the at least one braking element in claim 17 cannot be determined.  For examination purposes, the term will be given a broad interpretation.
In regards to claims 2-7 and 10-20, these claims are rejected as being dependent upon claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grislain et al. (FR 2956146 A1).
In regards to claim 1, Grislain et al. discloses a motor vehicle lock for a movable vehicle part, said lock comprising: a lock housing 6, a rotary latch 1 that is movably provided on the lock housing, the rotary latch being movable into an open position (Figure 3) and at least one engaged position (Figure 1), and a buffer unit (portion of housing 6 shown in Figure 4 below) that is provided on the lock housing and includes a braking element 4, 4A being located on the buffer unit, wherein at least a protruding portion 4A of the braking element can be brought into contact with a braking face (face of component 1C on the rotary latch, Figures 1-3) formed on a longitudinal face of the rotary latch (the longitudinal face of the rotary latch being the face on which component 1C is formed, Figures 1-3 and Line 71 of the Computer Generated Translation), at least while the rotary latch is moving into the open position (movement from Figure 2 to Figure 3).  

    PNG
    media_image1.png
    639
    797
    media_image1.png
    Greyscale

14.	In regards to claim 2, Grislain et al. discloses that the buffer unit has a buffer pocket (see Figure 4 above) and the braking element is located in the buffer pocket (Figure 4).
15.	In regards to claims 3 and 13, Grislain et al. discloses that the buffer pocket is formed as a material clearance in the buffer unit and the material clearance is formed as a slot (formed as a material clearance or slot in the buffer unit, Figure 4).
16.	In regards to claim 4, Grislain et al. discloses that the braking element comprises a plastics material (made of the same material as the housing 6, Lines 66 and 67 of the Computer Generated Translation).
17.	In regards to claim 5, Grislain et al. discloses that the braking element is formed in a single piece with and materially integrally with the buffer unit (Figure 4).
18.	In regards to claim 6, Grislain et al. discloses that the braking element has a braking contour (contour at the indicator line for reference character 4A, Figure 4) that is substantially or approximately hemispherical (Figure 4).
19.	In regards to claim 7, Grislain et al. discloses that the braking element can be brought into contact with a ratchet arm of the rotary latch (contact with component 1C which is part of the ratchet arm 1B, Figures 2 and 3).
20.	In regards to claim 10, Grislain et al. discloses that the braking element is resilient at least in portions (Lines 66 and 67 of the Computer Generated Translation).
21.	In regards to claim 11, Grislain et al. discloses a method for reducing an opening noise of the rotary latch of the motor vehicle lock of claim 1, the method comprising: exerting a braking torque on the rotary latch via the braking element; and reducing an opening speed of the rotary latch at least during an opening movement of the rotary latch to the open position (a braking or slowing torque being applied to the rotary latch by the braking element 4, 4A when component 1C of the rotary latch slides along the braking element in Figures 2 and 3, this torque is created by the braking element providing some resistance to the opening movement of the rotary latch, thereby, being capable of providing at least some reduction in speed of the rotary latch since component 1C would need to overcome the contour of the braking element).
22.	In regards to claim 12, Grislain et al. discloses that the braking element is located in the buffer pocket in a “positive fit” (the braking element is located in the buffer pocket so as to properly cooperate with component 1C and is held there in the pocket, and therefore, is in a “positive fit” relationship with the pocket).
23.	In regards to claim 14, Grislain et al. discloses that the plastics material is an elastomer (considered an elastomer since it is elastic, Lines 66 and 67 of the Computer Generated Translation).
24.	In regards to claim 17, Grislain et al. discloses that the braking element is “wedge-shaped” (at least portion 4A of the braking element is considered wedge-shaped since provides some resistance to the movement of the rotary latch, and has a curved shape that narrows at the peak or vertex of the shape, Figure 4).
25.	In regards to claim 18, Grislain et al. discloses that the buffer unit extends transversely to an entry slot of the rotary latch (slot between arms 1A and 1B, with the buffer unit extending transversely to the slot when the rotary latch is in the positions in Figures 2 and 3).
26.	In regards to claim 20, Grislain et al. discloses that the braking contour protrudes from a surface of the braking element (Figure 4) in an axial direction relative to a rotational axis 3 of the rotary latch (Figures 1-3).
27.	Claim(s) 1, 7, 8, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getrost (DE 19652012 A1).
28.	In regards to claim 1, Getrost discloses a motor vehicle lock for a movable vehicle part, said lock comprising: a lock housing 3, a rotary latch 5 that is movably provided on the lock housing, the rotary latch being movable into an open position (Figure 2) and at least one engaged position (Figure 1), and a buffer unit 14 that is provided on the lock housing and includes at least one braking element 17, 18 (as a unit) being located on the buffer unit, wherein at least a protruding portion 18 of the braking element can be brought into contact with a braking face (portion of the longitudinal face, see Figure 1 on Page 9 of the current Office Action) formed on a longitudinal face of the rotary latch (see Figure 1 on Page 9 of the current Office Action, with the face considered as a “longitudinal face” because it runs along a length dimension of the portion of the rotary latch on which the face is located), at least while the rotary latch is moving into the open position (movement from Figure 1 to Figure 2).

    PNG
    media_image2.png
    816
    926
    media_image2.png
    Greyscale

29.	In regards to claim 7, Getrost discloses that the braking element can be brought into contact with a ratchet arm (contacts the outer edge of an arm or ratchet arm of the rotary latch shown in Figures 1 and 2).
30.	In regards to claim 8, Getrost discloses that the longitudinal face is a face of the ratchet arm, on which the braking face is formed (see Figure 1 above), the braking face being formed geometrically larger than a surface area of the braking element that can be brought into contact with the braking face (see Figure 1 above).
31.	In regards to claim 11, Getrost discloses a method for reducing an opening noise of the rotary latch of the motor vehicle lock of claim 1, the method comprising: exerting a braking torque on the rotary latch via the braking element; and reducing an opening speed of the rotary latch at least during an opening movement of the rotary latch to the open position (a braking or slowing torque being applied to the rotary latch by the braking element 17, 18 when the rotary latch goes through its opening movement, this torque is created by the braking element providing some resistance to the opening movement of the rotary latch, thereby, being capable of providing at least some reduction in speed of the rotary latch and reducing opening noise, Paragraphs 4, 5, and 7 of the Computer Generated Translation).
32.	In regards to claim 17, Getrost discloses that the braking element is “wedge-shaped” (portion 18 of the braking element is considered as “wedge-shaped” because it is shaped to wedge against the braking face of the rotary latch, Figures 1 and 2).
33.	In regards to claim 18, Getrost discloses that the buffer unit extends transversely to an entry slot 6 of the rotary latch (the buffer unit has at least a portion that extends transversely to the entry slot, Figures 1 and 2).
34.	In regards to claim 19, Getrost discloses that the rotary latch and the braking element have continuous contact with each other along the braking face (Figures 1 and 2).
Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grislain et al. (FR 2956146 A1).  Although Grislain et al. does not specify that the apparent radius of the curvature of the braking contour has a value that is between approximately 1 mm and approximately 5 mm, or specifically between approximately 2 mm and approximately 3 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the radius of the braking contour be within the ranges set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
37.	Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
38.	In regards to applicant’s remarks concerning the rejection of claim 17 under 35 U.S.C. 112(b), applicant refers to the specification discussing a “wedge-shaped” face, however, claim 17 does not recite a face, just that the braking element is “wedge-shaped.”  Furthermore, the specification refers to possible shapes of the braking element on Page 3, lines 24-35, and the “wedge-shape” of the braking element is discussed as an alternative shape, which has not been illustrated in the drawings.  This portion of the specification also does not provide any descriptive language of the “wedge-shape” of the braking element such that one can ascertain the metes and bounds of the term, and therefore, the rejection of claim 17 under 35 U.S.C. 112(b) is maintained.
39.	In regards to applicant’s remarks concerning the rejections of claims 1-7, 10-18, and 20 under 35 U.S.C. 103 with Grislain et al. in view of Akizuki et al., based on applicant’s amendments to claim 1 to remove the “lock plate” limitation, the rejections of claims 1-7, 10-14, 17, 18, and 20 have been changed to rejections under 35 U.S.C. 102(a)(1) with Grislain et al. since the Akizuki et al. reference was only used to teach the lock plate.  In regards to applicant’s remarks concerning the Grislain et al. reference and applicant’s amendments to the claims, applicant is referred to the new interpretation of the Grislain et al. reference applied to claim 1 above.  Furthermore, applicant argues that the braking element of Grislain et al. protrudes in the same plane as the buffer unit, however, the claim language does not exclude the examiner’s interpretation of the Grislain et al. reference.  The braking element includes at least a protruding portion 4A that protrudes towards component 1C of the rotary latch, so as to contact with a braking face of component 1C of the rotary latch, and therefore, the claim limitations are met.
40.	In regards to applicant’s remarks concerning the rejections of claims 1, 7, 8, 11, and 17-19 under 35 U.S.C. 103 with Getrost in view of Akizuki et al., based on applicant’s amendments to claim 1 to remove the “lock plate” limitation, the rejections of claims 1, 7, 8, 11, and 17-19 have been changed to rejections under 35 U.S.C. 102(a)(1) with Getrost since the Akizuki et al. reference was only used to teach the lock plate.  In regards to applicant’s remarks concerning the Getrost reference, applicant is referred to the new interpretation of the Getrost reference set forth in the current Office Action and based on applicant’s amendments to claim 1.  The examiner would like to note that applicant argues that the braking face of Getrost is not located on an edge/side of the ratchet arm, but this limitation is not recited in claim 1.  For the sake of argument, the braking face formed on a longitudinal face of the rotary latch of Getrost is located on an edge/side of the ratchet arm, as shown in annotated Figure 1 of Getrost on Page 9 of the current Office Action. 
41.	In regards to applicant’s remarks concerning the rejection of claim 12 under 35 U.S.C. 112(b), the rejection of this claim under 35 U.S.C. 112(b) has been withdrawn, however, based on the specification, the term “positive fit” will be examined as any connection between two components since the specification only provides examples of the connections and not an exhaustive list.
42.	In light of applicant’s amendments to the claims and applicant’s remarks, most of the drawing objections set forth in the previous Office Action are withdrawn.  The objection regarding the “wedge-shaped” language in claim 17 has been maintained since this alternative embodiment has not been illustrated in the drawings.  The only embodiment of the shape of applicant’s braking element is the embodiment having a braking contour and discussed on Page 3, lines 24-26 of the specification.
43.	In light of applicant’s amendments to the specification, the objections to the specification set forth in the previous Office Action are withdrawn.
44.	In light of applicant’s amendments to the claims, the claim objections and rejections of claims 9, 11, and 12 under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claim 1, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 7, 2022